DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks, filed 11/18/2021, with respect to claims 1, 4-20 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-20 (renumbered as claims 1-18) are allowed.
Since the Applicant’s arguments of record filed on 11/18/2021 are persuasive regarding the currently claimed subject matter which is/are not taught nor suggested by the prior art of record, either alone or in combination, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697       


/LIN YE/Supervisory Patent Examiner, Art Unit 2697